 1   Frank A. Magnanimo, Esq. - SBN 174750
 2   frank@magdeanlaw.com
     Lauren A. Dean, Esq. - SBN 174722
 3   lauren@magdeanlaw.com
 4   MAGNANIMO & DEAN, LLP
     21031 Ventura Blvd., Suite 803
 5   Woodland Hills, California 91364
 6   Tel.: (818) 305-3450; Fax: (818) 305-3451

 7   Attorneys for Plaintiff
     Marcus Shoals, Sr.
 8

 9                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
10
                                 SACRAMENTO DIVISION
11
     MARCUS SHOALS, SR., an                            Case No. 2:18-cv-02355-WBS-EFB
12
     individual,                                       ORDER TO DISMISS DEFENDANT
13                                                     STAFFMARK HOLDINGS, INC., IN
                    Plaintiff,                         EXCHANGE FOR DEFENDANT’S
14                                                     WAIVER OF ATTORNEY’S FEES
                                                       AND COSTS
15   vs.
16
     OWENS & MINOR DISTRIBUTION,
17   INC., a corporation; STAFFMARK
     HOLDINGS, INC., a corporation;
18   STAFFMARK INVESTMENT, LLC,
     a limited liability company; JOHN
19   CLINE, an individual; and DOES 1
     through 50, inclusive,
20
                    Defendants.
21

22          Plaintiff MARCUS SHOALS, SR. and Defendants STAFFMARK
23   HOLDINGS, INC. and STAFFMARK INVESTMENT, LLC by and through
24   counsel of record, stipulated to dismiss Defendant STAFFMARK HOLDINGS,
25   INC. Having reviewed the Stipulation of the Parties, the Court APPROVES such
26   stipulation and hereby GRANTS the Parties’ Request to Dismiss Defendant
27   STAFFMARK HOLDINGS, INC., as follows:
28

                                                 1
                   [Proposed] Order to Dismiss Defendant Staffmark Holdings, Inc.,
     {Client Files-NEW/SHOA01/001/PLD/00092314.DOCX}                          Printed on Recycled Paper
 1          1.      Defendant STAFFMARK HOLDINGS, INC., is hereby dismissed
 2   from this matter without prejudice.
 3          2.      Defendant STAFFMARK HOLDINGS, INC., waives any right to
 4   recover attorneys’ fees and/or costs with respect to all matters considered by the
 5   parties’ Stipulation.
 6          3.      With respect to this Stipulation, no party is the prevailing party and
 7   the dismissal of Defendant STAFFMARK HOLDINGS, INC., does not constitute
 8   a favorable termination on the merits.
 9   IT IS SO ORDERED:
10   Dated: October 15, 2019
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 2
                   [Proposed] Order to Dismiss Defendant Staffmark Holdings, Inc.,
     {Client Files-NEW/SHOA01/001/PLD/00092314.DOCX}                          Printed on Recycled Paper
